Citation Nr: 1308305	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  06-39 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoporosis, to include as secondary to posttraumatic stress disorder (PTSD) with depression. 

2.  Entitlement to service connection for kyphosis, to include as secondary to PTSD with depression. 

3.  Entitlement to service connection for ankylosing spondylitis, to include as secondary to PTSD with depression. 

4.  Entitlement to service connection for breast cancer, to include as secondary to PTSD with depression. 

5.  Entitlement to service connection for migraines, to include as secondary to PTSD with depression. 

6.  Entitlement to service connection for osteomalacia, to include as secondary to PTSD with depression. 

7.  Entitlement to service connection for scoliosis, to include as secondary to PTSD with depression. 

(The issue of entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person (A&A) or at the housebound rate is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veteran's spouse


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to December 1981. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2009, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida; the transcript is of record.

These matters were remanded in June 2010.  


FINDINGS OF FACT

1.  Osteoporosis was not manifested during service, is not shown to be otherwise related to the Veteran's active service, and is not due to or aggravated by a service-connected disability.

2.  Kyphosis is aggravated by service-connected PTSD with depression.

3.  Ankylosing spondylitis is aggravated by service-connected PTSD with depression.  

4.  Breast cancer was manifested years after military service, is not shown to be otherwise related to the Veteran's active service, and is not due to or aggravated by a service-connected disability.

5.  Migraines are aggravated by service-connected PTSD with depression.  

6.  Osteomalacia was not manifested during service, is not shown to be otherwise related to the Veteran's active service, and is not due to or aggravated by a service-connected disability.

7.  Scoliosis was not manifested during service, is not shown to be otherwise related to the Veteran's active service, and is not due to or aggravated by a service-connected disability.


CONCLUSIONS OF LAW

1.  Osteoporosis was not incurred or aggravated in service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

2.  Kyphosis is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

3.  Ankylosing spondylitis is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

4.  Breast cancer was not incurred or aggravated in service; was not caused or aggravated by a service-connected disability; and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).

5.  Migraines is aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

6.  Osteomalacia was not incurred or aggravated in service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).

7.  Scoliosis was not incurred or aggravated in service and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2007 that provided information as to what evidence was required to substantiate the claim(s) and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  In June and September 2010, additional letters were sent to the pertaining to his secondary service connection claim.  Accordingly, no further development is required with respect to the duty to notify.

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  However, fully compliant notice was later issued in the June and September 2010 communications, and the claims were thereafter readjudicated in November 2011.  Accordingly, any timing deficiency has here been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006). 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims (Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for osteomalacia, scoliosis, breast cancer, and osteoporosis.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to these disabilities until several years following separation.  Furthermore, the records contains no competent evidence suggesting a causal relationship between these disabilities and active service.  For all of these reasons, the evidence does not indicate that the claimed disabilities may be related to active service such as to require an examination, even under the low threshold of McLendon.  Opinions were obtained, however, as to a secondary relationship between the claimed disabilities and service-connected PTSD with depression.  

The Board finds that all necessary development has been accomplished, to include substantial compliance with the instructions in the June 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination, and records from the Social Security Administration (SSA).  Moreover, her statements and testimony and her spouse's statements and testimony in support of the claims are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 

weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

In adjudicating these claims, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).




Direct service connection

      Migraines

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111. 

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1). 

The law further provides that the burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Importantly, the VA Office of the General Counsel determined that VA must show by clear and unmistakable evidence that there is a pre-existing disease or disorder and that it was not aggravated during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board must follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c). 

Also pertinent is the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), issued on June 1, 2004, summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

A March 1978 Report of Medical Examination does not reflect that migraines or headaches were diagnosed.  A March 1978 Report of Medical History reflects that the Veteran checked the 'No' box for 'frequent or severe headache.'  A November 1978 'Preliminary Physical Review' does not reflect complaints or diagnoses of migraines or headaches.   

With regard to the Veteran's claimed headaches, her service treatment records show that, in July 1981, she complained of headaches and asthenopia (eye strain) when doing near work in connection with an eye consultation.  It was noted that she was not currently wearing glasses.  Myopic astigmatism was diagnosed.  

Post-service records include a private medical record dated in October 1988 that reveals that the Veteran denied any chronic headaches.  

A December 1992 record reflects complaints of migraine headaches.  In August 1994, a diagnosis of tension and vascular headaches was noted.  An August 1995 record shows a diagnosis of migraine headaches.  In March 1999, the Veteran's assessment included cephalgia.  A November 1999 VA treatment record reveals treatment for vascular headaches.  

A January 2001 VA treatment record reflects a history of migraine headaches for three years.  A July 2001 VA treatment record reveals treatment for chronic headaches.  A January 2002 report for SSA reveals complaints of migraine headaches.  

At the June 2007 VA examination, the Veteran reported having had migraines for the last 25 years, which started first as a child.  She indicated that she had them approximately twice a week and they lasted anywhere from four to six hours.  The examiner diagnosed migraines and found that such pre-existed military service.  The examiner did not offer a rationale for the opinion, thus such opinion is entitled to no probative weight.  See Prejean, 13 Vet. at 448-9.

At the September 2010 VA examination, the examiner observed that there was no evidence in the service treatment records of migraines and such began in 1982-1983.  The examiner diagnosed migraine cephalgia.  The examiner opined that such was not caused by or related to service as the migraines did not begin in service or within one year of service.  However, as indicated previously, the Veteran's service treatment records reveal complaints of headaches, which were not taken into consideration by the examiner in rendering her opinion.  Thus, such opinion is entitled to limited probative weight.

In the November 2012 VHA opinion, the physician indicated that the Veteran's migraines began sometime in the late 1980's or early 1990's.  The earliest that the physician could trace her migraines was to 1989 via a 1995 note that indicated she had migraines 'for six years or so.'  Records from 1988 note that she denied any chronic headaches and other than depression has otherwise been in good health.  The physician noted that she left service in December 1981 and her migraines clearly started well after she left service.  The examiner noted that the ophthalmology note from 1981 mentions asthenopia, which is different and unrelated to her migraines.  

The Board accepts the VHA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

As detailed, the Veteran is presumed sound upon entry into active service as headaches or migraines were not noted on her entrance examination.  The Board finds that the evidence does not clearly and unmistakably establish that migraines existed prior to service.  As detailed by the November 2012 VHA examiner, the medical evidence of record reflects that migraines began in the late 1980's or early 1990's.  A 1988 record notes that the Veteran denied any chronic headaches, and a 1995 record indicated that the Veteran reported migraines for the prior 6 years.  The Veteran is competent to report the onset of symptoms associated with her migraines.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  It was not until she underwent a VA examination in June 2007 in connection with her claim for compensation that she indicated that she had suffered from migraines since childhood.  The Board does not find such statement to be as credible as statements offered over the years during the course of her treatment.  Thus, the Board finds that the presumption of soundness is not rebutted and the Veteran's migraines did not pre-exist service.  

With regard to whether her migraines are directly related to service, as detailed service treatment records do reflect that in July 1981, she complained of headaches and asthenopia (eye strain) when doing near work in connection with an eye consultation.  As the November 2012 VHA examiner explained, however, asthenopia is different and unrelated to her migraines.  Thus, based on this opinion, there is no basis for a finding that migraines manifested during service.  Likewise, as detailed, the VHA examiner indicated that the Veteran's migraines began in the late 1980's or early 1990's, thus several years after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While the Veteran and her spouse are competent to attest to her symptomatology associated with her migraines, they are not competent to relate her migraines to service.  Rendering a medical conclusion requires expertise beyond that of the Veteran and her spouse.  The Board has weighed the lay statements as to migraine symptomatology with the medical evidence of record, to include the service treatment records, post-service medical evidence, and VA probative opinion of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to incurrence due to service is less convincing than the objective medical evidence of record and, as such, is of less probative value here.  The probative medical evidence does not support a relationship between migraines and service.

      Kyphosis, ankylosing spondylitis, scoliosis

Service treatment records reflect that in October 1981, the Veteran complained of constant back pain in the lower thoracic and interscapular area for the prior three days.  She did not recall any trauma or strain.  The assessment was probable muscle pain.

An October 1989 report completed for SSA purposes reflects that the Veteran reported spongy-tissue degenerating in the lower back.  A January 2001 VA treatment record reflects a history of chronic back pain for three years.  A January 2002 report for SSA reveals complaints of low back pain.  

The June 2007 VA examination report reflects that ankylosing spondylitis and kyphosis were noted to be diagnosed in 2004.  Kyphosis was noted to be secondary to ankylosing spondylosis.  She also diagnosed kyphosis and ankylosing spondylitis, and determined that such were less likely than not caused by or related to the Veteran's military service.  The examiner did not offer a rationale for her opinion thus such opinion is entitled to no probative weight.  See Prejean, 13 Vet. at 448-9.

The September 2010 VA examiner noted that there was no evidence in the service treatment records of ankylosing spondylitis, thoracic kyphosis, or thoracolumbar scoliosis and such began in approximately 1997.  Thereafter, she diagnosed ankylosing spondylitis (claimed as kyphosis, scoliosis, and ankylosing spondylitis).  The examiner opined that such were not caused by or related to service as they did not begin in service or within one year of service.  However, as indicated previously, the Veteran's service treatment records reveal complaints of back pain, which were not taken into consideration by the examiner in rendering her opinion.  Thus, such opinion is entitled to limited probative weight.

The November 2012 VHA examiner opined that it is very unlikely that kyphosis, ankylosing spondylitis, or scoliosis are related to her service.  The examiner explained that ankylosing spondylitis is the likely cause of her kyphosis, and osteoporosis is the likely cause of her scoliosis.  The examiner noted that in 1981 she saw a physician after experiencing 3 days of back pain, which was thought to be 'muscle pain.'  There was no mention of low back pain that existed in her medical records again until 1998.  The history does not correlate with the natural progression of ankylosing spondylitis, kyphosis, or scoliosis.  This 3 day episode of back pain in 1981 is in no way related to the chronic low back pain that began 17 years later.  

The Board accepts the VHA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

Thus, based on the VHA examiner's opinion, there is no basis for a finding that kyphosis, ankylosing spondylitis, or scoliosis manifested during service or that these conditions are otherwise due to service.  As detailed, the VHA examiner indicated that the Veteran's migraines began in the late 1980's or early 1990's, thus several years after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

While the Veteran and her spouse are competent to attest to her symptomatology associated with her kyphosis, ankylosing spondylitis, and scoliosis, they are not competent to relate these conditions to service.  Rendering a medical conclusion requires expertise beyond that of the Veteran and her spouse.  The Board has weighed the lay statements as to symptomatology associated with these conditions with the medical evidence of record, to include the service treatment records, post-service medical evidence, and VA probative opinion of record.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to incurrence due to service is less convincing than the objective medical evidence of record and, as such, is of less probative value here.  The probative medical evidence does not support a relationship between kyphosis, ankylosing spondylitis, and scoliosis, and service.

      Breast cancer and osteomalacia

Service treatment records do not contain any signs or symptoms associated with osteomalacia and breast cancer.  The post-service medical evidence reflects that these conditions were diagnosed many years after separation from service.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The record does not contain any evidence suggesting any relationship between these conditions and service, nor any medical opinion to that effect, and no other evidence of a continuity of symptoms beginning during her period of active duty; or that the cancer was present within one year after military service.

Secondary service connection

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).
      
VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established.  This baseline is to be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  The rating activity is to determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Id. 

Service connection is in effect for PTSD with depression, evaluated as 70 percent disabling, effective May 22, 1997, and 100 percent disabling, effective October 10, 2002.  

Current treatment records reflect diagnoses of osteoporosis, kyphosis, ankylosing spondylitis, chronic low back pain, headaches, migraine, and malignant neoplasm of the breast.

The Veteran contends that her osteoporosis, osteomalacia, kyphosis, ankylosing spondylitis, scoliosis, migraines, and breast cancer were caused or aggravated by her service-connected PTSD with depression.  She specifically claims that her psychiatric disorder, to include the electroconvulsive treatment (ECT) that she received, has weakened her body such that her claimed conditions either developed or were aggravated.  With respect to her ECTs, the record reflects that, in August 1994, she received a total of six ECTs from August 8, 1994, to August 19, 1994.  She also received two booster ECTs on August 29, 1994, and September 6, 1994.  Additionally, a May 1995 record reveals that she again received six ECTs from April 19, 1995, to May 1, 1995.  Another May 1995 record reflects that two booster ECTs were received on May 12, 1995, and May 15, 1995.

In support of her claims, the Veteran has cited numerous medical articles, which are contained in the claims file.  

Such include Depression and Cancer Risk, dated January 7, 1999, which indicates that researchers from the National Institute on Aging found older people who are chronically depressed (depressed for at least six years) had an 88 percent higher risk of developing cancer.  Such article further reported that depression has been shown to cause immune suppression, which can affect the immune system's ability to find and fight cancerous cells.  
      
In an October 6, 2004, article entitled Mental Health Linked to Cancer Risk, it was noted that new research showed that people with mental disorders, especially mood problems like clinical depression and bipolar disorder, have a high risk of developing certain cancers at younger ages.  Such article notes that researchers have been unable to show a strong link between stress and cancer, but the psychiatrist/ internist who conducted the study stated, "[t]here's one exception-women who have had a long history of chronic clinical depression have a higher risk of dying from breast cancer.  This may be due to lack of compliance with treatment."
      
A November 26, 2007, article entitled Mild Depression Tied to Bone Loss reports that new research suggested that even mild depression may significantly increase a woman's risk for developing osteoporosis.  It was noted that such research showed that depression was associated with a 2% reduction in bone mass at the hip-roughly seven times the expected loss for a healthy premenopausal woman and comparable to the accelerated loss seen each year in the first few years following menopause.  Additionally, it was noted that an inflammatory protein that has specifically been linked to bone loss-interleukin-6-was found to be significantly elevated in the women with depression, compared to women without depression.
      
An article entitled Chronic Pain and Depression: Managing Pain When You're Depressed, printed on November 17, 2009, reflects that depression can magnify pain and make it harder to cope.  Such also reflects that, on average, 65 percent of depressed people also complain of pain.  
      
An article entitled Recognizing the Symptoms of Depression, printed on November 17, 2009, reflects that many people with depression suffer from chronic pain or other physical symptoms, to include headaches and back pain.  It was noted that, if an individual already had migraine headaches or back pain, such may seem worse if one were depressed.  It was further observed that headaches were fairly common in people with depression.  

Also in support of her claim, the Veteran has submitted numerous statements from her treatment providers.  Specifically, in an April 2007 statement, C.J., the Veteran's treating social worker, indicated that the Veteran had received mental health therapy from her since 1999.  She reported that, during the last eight and a half years, the Veteran's health had significantly deteriorated.  She noted that many of the women she treated had various diagnoses of pain and neurological disorders.  C.J. stated that the years of dealing with mood swings, lack of sleep, hyperarousal and hyperalertness, and loss of meaningful relationships has taken its toll on their health.  She further indicated that many recent medical journal studies have found a link to the above medical conditions as well as heart problems and high blood pressure with people who suffer from PTSD, chronic anxiety, and depression, which have caused a gradual health decline.  C.J. stated that the Veteran's medical problems included all of the above.  She concluded that the Veteran's PTSD had been very influential on the development of her medical conditions.

In an October 2007 statement, Dr. M.P., the Veteran's treating psychiatrist, reported that it was an accepted medical fact that PTSD with depressive disorder affects the body's immune system and other chronic illnesses.  He further stated that chronic, long-term depression and its associated affect on the body's immune system is a medically and scientifically accepted theory, on which treatment is based, as a cause for cancer and other chronic illnesses.  Dr. M.P. opined that the Veteran's service-connected PTSD with depressive disorder affects and aggravates her physical conditions.  He further stated that it cannot be ruled out that her long history of major depression, and its associated affects on her immune system, is the cause of her breast cancer, migraine headaches, and autoimmune disease of ankylosing spondylitis.  Dr. M.P. indicated that there was also current research that concludes that long-term depression causes osteoporosis.  He stated that, given the Veteran's relatively young age, it would not be a scientific "leap of faith" that her weakened skeletal system would lead to the curvatures of her spine and subsequent loss of five inches in height.

In a June 2010 statement, Dr. M.P. reiterated that, based on the Veteran's 30 year history of PTSD with depression (to include 20+ hospitalizations and 20+ ECTs) and its affects upon her body, he believed that it is at least as likely as not that the disorders of ankylosing spondylitis, kyphosis, osteomalacia, osteoporosis, scoliosis, migraine headaches, and post-breast cancer are caused by her service-connected PTSD with depression.  He further stated that he also believed that such conditions were aggravated by the Veteran's PTSD with depression and that such aggravation manifested itself in the following forms:  1) short-term memory affecting proper treatment regimens/medications and consultations with her doctors, 2) motivation to follow proper treatment regimens/medications, 3) sense of self-worth (what's the point?), 4) ability to travel (out of fear of a repeat of the traumatic experience and what affect it would have now), and 5) ad infinitum.

In contrast, a June 2007 VA examiner diagnosed osteoporosis, kyphosis and ankylosing spondylitis, migraines, and breast cancer, and found that such were not caused by or related to the Veteran's mental health conditions.  The examiner did not offer a rationale for her opinions, thus such opinions are entitled to no probative weight.  See Prejean, 13 Vet. at 448-9.

Additionally, a September 2010 VA examiner diagnosed osteoporosis (claimed as osteoporosis, osteomalacia), ankylosing spondylitis (claimed as kyphosis, scoliosis, ankylosing spondylitis), migraine cephalgia, and right breast cancer.  The examiner determined that such were not caused by or related to service-connected PTSD with depression as there was no medical nexus to support PTSD and/or depression as a proximate cause of such disorders.  She further found that such disorders were not aggravated beyond natural progression due to service-connected PTSD with depression as there was not a preponderance of medical evidence to support PTSD and/or depression as an aggravant in the progression of such disorders.  However, the examiner did not address the medical articles discussing a relationship between psychiatric disorders and the Veteran's claimed conditions or C.J. and M.P.'s opinions on the matter.  Thus, such opinion is entitled to limited probative weight.

The November 2012 VHA examiner reviewed the claims folders and offered opinions as to a relationship between PTSD with depression and her claimed conditions.  

With regard to her osteoporosis and osteomalacia, the examiner stated that with enough creativity, depression can be loosely associated with almost any disease, which was the point M.P. and C.J. made in their opinion letters.  The examiner stated, however, that the fact is there is no conclusive evidence that shows depression causes bone loss.  There are few studies that conclude depression is associated with low bone mineral density, however, these studies were small and involved patient populations that the Veteran would not fit into.  On the other hand, other studies are unable to show that depression leads to bone loss.  The Web MD article from 2007, Mild Depression Tied to Bone Loss, discusses a small study that suggests depression can lead to bone loss.  The contributor of that article (G.C.) published another article in July 2012 titled Do Premenopausal Women with Major Depression Have Low Bone Mineral Density? A 36 Month Prospective Study.  Noted in her conclusion from this study, however, was the following: 'The observation that women with major depressive disorder maintained their bone mineral density throughout the study is reassuring as it implies that little, if any, bone loss was associated with major depressive disorder...'  The VHA examiner included this study to simply illustrate that more research is needed before a definitive link between depression and bone loss can be claimed.  The association between bone loss and depression is not understood and is likely complex.  There is no evidence that ECTs affect bone mineral density.  The Veteran's significant tobacco use (2 packs/day), physical inactivity, hyperparathyroidism, ankylosing spondylitis, and early menopause (1988) are the most likely reasons she developed osteoporosis.  The examiner stated that he did not believe depression/PTSD has 'aggravated her osteoporosis/osteomalacia as the most recent DEXA scans has shown significant improvement in the bone mineral density when compared to prior scans.  

With regard to her kyphosis, the VHA examiner explained that this is an excessive curvature of the thoracic spine.  The Veteran's rheumatologist in 2007 documented that her kyphosis was 'secondary to ankylosing spondylitis'.  The VHA examiner stated that kyphosis is not caused by depression or PTSD; however, it can lead to back pain.  It is well accepted that chronic pain and depression go hand-in-hand, each making the other more difficult to manage.  Although depression and PTSD do not aggravate the curvature of her spine, the back pain caused by her kyphosis is likely aggravated by her depression.  The examiner explained that ECTs do not cause kyphosis.  The WebMD articles simply discuss the relationship between depression and chronic pain, which is general medical knowledge.  C.J. and M.P.'s theory that depression may essentially cause and/or aggravate any disease the Veteran has could be true...but there is no definitive evidence to support their ideas.  

With regard to ankylosing spondylitis, the VHA examiner explained that this is a chronic inflammatory disease involving the axial skeleton.  It causes back pain and decreased spinal mobility.  The VHA examiner stated that ankylosing spondylitis is not caused by depression or PTSD.  It is well accepted that chronic pain and depression go hand-in-hand, each making the other more difficult to manage.  The back pain caused by her ankylosing spondylitis is likely aggravated by her depression.  ECTs do not cause or aggravate ankylosing spondylitis.  The WebMD articles simply discusses the relationship between any depression and chronic pain, which is general medical knowledge.  C.J. and M.P.'s theory that depression may essentially cause and/or aggravate any disease M.F. has could be true...but there is no definitive evidence to support their ideas.  

With regard to scoliosis, the VHA examiner explained that this is a term used to describe the lateral curvature of the spine.  It is associated with many conditions.  In the Veteran's case, her rheumatologist attributed scoliosis to osteoporosis.  Scoliosis is not caused or aggravated by depression or PTSD.  The Veteran's medical record has very few notes pertaining to scoliosis.  The examiner could not find documentation that she has pain due to scoliosis.  ECTs do not cause or aggravate scoliosis.  The WebMD articles simply discuss the relationship between depression and chronic pain, which is general medical knowledge.  These articles are not relevant when discussing the Veteran's scoliosis.  The examiner stated that C.J. and M.P.'s theory that depression may essentially cause and/or aggravate any disease the Veteran has could be true...but there is no definitive evidence to support their ideas.  

With regard to migraines, the VHA examiner stated that the Veteran's depression and PTSD are very likely to aggravate her migraines.  There are studies to support the idea that depression is a risk factor for migraine progression.  Also, as mentioned before, pain in general is more difficult to control with coexisting depression.  ECT can result in a headache after each treatment.  The WebMD articles simply discuss the relationship between depression and chronic pain, which is general medical knowledge.  C.J. and M.P.'s theory that depression may essentially cause and/or aggravate any disease M.F. has could be true...but there is no definitive evidence to support their ideas.

With regard to breast cancer, the VHA examiner stated that there is no compelling evidence to suggest breast cancer is cause or aggravated by depression and/or PTSD.  The WebMD article titled Mental Health Linked to Cancer Risk just discusses a theory that mental health disorders may be related to cancer, but there is no research to really support this idea.  The highlighted text from the article ("women who have had a long history of chronic clinical depression have a higher risk of dying from breast cancer") is, firstly, not referenced, and secondly does not pertain to the Veteran because she is not dead or dying from breast cancer.  ECT does not cause cancer.  C.J. and M.P.'s theory that depression may essentially cause and/or aggravate any disease the Veteran has could be true...but there is no definitive evidence to support their ideas.  

Based on the opinions of the VHA examiner, while the Board does not conclude that the Veteran's kyphosis, ankylosing spondylitis, and migraines were caused by PTSD with depression, to include treatment thereto, the evidence does establish that kyphosis, ankylosing spondylitis, and migraines are aggravated by her service-connected PTSD with depression.  Accordingly, the Board concludes that the probative and persuasive evidence of record supports the Veteran's claim of service connection for kyphosis, ankylosing spondylitis, and migraines.  In applying the benefit of the doubt rule, service connection is warranted for these disabilities.

With regard to osteoporosis and osteomalacia, as detailed the VHA examiner opined that these conditions are not caused or aggravated by her PTSD with depression.  As the VHA examiner explained there is no conclusive evidence that shows a relationship between depression and bone loss.  In addressing the opinions of M.P. and CJ, the VHA examiner stated that depression can be loosely associated with almost any disease, but more research is needed to assess any relationship between depression and bone loss.  The VHA examiner opined that there were other unrelated reasons why she developed osteoporosis.  Also, the VHA examiner noted that her most recent DEXA scans showed significant improvement in the bone mineral density when compared to prior scans.  

With regard to scoliosis, as detailed the VHA examiner noted that the Veteran's rheumatologist had attributed her scoliosis to osteoporosis which the Board has determined is not service-connected.  The examiner opined that her scoliosis is not caused by or aggravated by depression or PTSD, as there are very few notes pertaining to scoliosis and there is no documentation that she has pain due to scoliosis.  Moreover, as the VHA examiner indicated ECTs do not cause or aggravate scoliosis.  

With regard to breast cancer, as detailed the VHA examiner explained that there are theories that mental health disorders may be related to cancer but no research to really support this idea.  Moreover, ECTs do not cause cancer.  

The Board finds that the opinions of the November 2012 VA examiners are more probative than the opinions of C.J. and M.P.  

With regard to C.J.'s opinions, as detailed this examiner suggested that there could be a link between her medical problems and PTSD, but this was not a definitive opinion.  Moreover, C.J. did not specifically reference osteoporosis, osteomalacia, breast cancer, and scoliosis in formulating the opinion that there could be a possible relationship.  Both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  An opinion expressed in terms such as "may," also implies "may or may not," and is generally too speculative to establish support for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting the veteran's death was not sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).

With regard to the opinions of Dr. M.P., while he opined that her PTSD with depressive disorder aggravates her physical conditions, to include breast cancer, osteoporosis, scoliosis, and osteomalacia, this examiner does not cite to any specific studies in formulating the positive etiological opinions.  Dr. M.P. also does not cite to any of the medical records in formulating the opinions.  This is in contrast to the VHA examiner who addresses medical studies, reviewed the entirety of the claims folders, and references medical evidence.  

Moreover, as the VHA examiner explained C.J. and M.P.'s theories that depression may cause or aggravate any disease could be true, but there is no definitive evidence to support these ideas.  

The Board accepts the VHA examiner's opinions as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Board acknowledges the treatise evidence submitted by the Veteran pertaining to a relationship between osteoporosis, breast cancer, scoliosis, and osteomalacia, and PTSD with depression.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  But, both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  

As detailed hereinabove, the Veteran submitted multiple medical articles from WebMD discussing a relationship between her claimed disabilities and depression.  These articles and the opinions of C.J. and M.P. triggered obtaining a VHA medical opinion.  The November 2012 VHA examiner noted that every 'medical article' included from this review is from WebMD.  The examiner explained that WebMD articles are written in layman's terms so patients can gain basic knowledge about medical ideas, which hopefully leads to more useful discussions with their doctors.  The VHA examiner stated, however, that WebMD is not used by physicians as a reference source.  

The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  

These articles and documents, however, do not address the facts of the Veteran's specific case.  Likewise, such articles and documents were not submitted in conjunction with an opinion from a medical professional.  As noted, the positive etiological opinions do not cite to any particular studies.  The medical articles submitted by the Veteran are insufficient to establish the required medical nexus opinions for causation.

The Board has considered the Veteran's contention and her spouse's contention that a relationship exists between these claimed disabilities and PTSD with depression.  

In this capacity, the Board finds the Veteran and her spouse are competent to attest to her symptomatology associated with these disabilities.  But the Veteran and her spouse are not competent to relate these disabilities to her PTSD with depression.  Rendering a medical conclusion requires expertise beyond that of the Veteran and her spouse.  The Board has weighed the lay assertions with the medical evidence of record as discussed hereinabove.  After weighing the lay and medical evidence, the Board finds that the lay evidence as to incurrence due to service-connected PTSD with depression is less convincing than the objective medical evidence of record and, as such, is of less probative value here.  The probative medical evidence does not support a relationship between osteoporosis, breast cancer, scoliosis, and osteomalacia, and PTSD with depression.  

In conclusion, a preponderance of the evidence is against a finding that the Veteran's osteoporosis, breast cancer, scoliosis, and osteomalacia are causally related to the Veteran's active service, and to a service-connected disability.  Thus, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for osteoporosis, to include as secondary to posttraumatic stress disorder (PTSD) with depression, is denied. 

Entitlement to service connection for kyphosis is granted.

Entitlement to service connection for ankylosing spondylitis is granted.

Entitlement to service connection for breast cancer, to include as secondary to PTSD with depression, is denied. 

Entitlement to service connection for migraines is granted.

Entitlement to service connection for osteomalacia, to include as secondary to PTSD with depression, is denied. 

Entitlement to service connection for scoliosis, to include as secondary to PTSD with depression, is denied. 



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


